AO 245C (Rev. 09/19) Case
                     Amended2:18-cr-00358-TFM-JTA
                             Judgment in a Criminal Case            Document 290 Filed 02/03/21 (NOTE:
                                                                                                Page Identify
                                                                                                       1 of 10Changes with Asterisks (*))
                     Sheet 1


                                        UNITED STATES DISTRICT COURT
                                                        MIDDLE District of ALABAMA
                                                                            )
               UNITED STATES OF AMERICA                                     )   AMENDED JUDGMENT IN A CRIMINAL CASE
                                  v.                                        )
                       RICHARD A. STEHL                                     )   Case Number: 2:18-CR-358-TFM
                                                                            )   USM Number: 17613-002
Date of Original Judgment: 11/2/2020                                        )   MICHAEL WHISONANT, JR, RICHARD S. JAFFEE
                                       (Or Date of Last Amended Judgment)   )   Defendant’s Attorney

THE DEFENDANT:
    pleaded guilty to count(s)
   pleaded nolo contendere to count(s)
   which was accepted by the court.
   was found guilty on count(s) 1sss-40sss, 42sss-95sss,97sss-103sss on Dec.19, 2019
   after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Title & Section              Nature of Offense                                                              Offense Ended              Count
21:841(a)(1)                 Controlled Subtance - Distribute                                              8/9/2018             1sss-20sss
21:841(a)(1)                 Controlled Substance - Distribute                                             8/9/2018             21sss-40sss
21:841(a)(1)                 Controlled Substance - Distribute                                             8/9/2018             42sss-95sss
18:1347                      Healthcare Fraud                                                              8/9/2018             97sss-98sss
18:1956(a)(1)(B)(i)/2        Money Laundering(consealment).Aiding & Abetting                               8/9/2018             99sss-102sss
       The defendant is sentenced as provided in pages 2 through  10     of this judgment.                The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
    Count(s)     1-2, 1s-26s, 1ss-113ss , 41sss,96sss        is       are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.
                                                                                10/16/2020
                                                                                Date of Imposition of Judgment


                                                                                  /s/Terry F. Moorer
                                                                                Signature of Judge
                                                                                TERRY F. MOORER, U. S. DISTRICT JUDGE
                                                                                Name and Title of Judge

                                                                                  February 3, 2021
                                                                                Date
AO 245C (Rev. 09/19)Case
                     Amended2:18-cr-00358-TFM-JTA
                              Judgment in a Criminal Case   Document 290 Filed 02/03/21 Page 2 of 10
                     Sheet 1A                                                             (NOTE: Identify Changes with Asterisks (*))
                                                                                   Judgment — Page        2        of        10
DEFENDANT:              RICHARD A. STEHL
CASE NUMBER:            2:18-CR-358-TFM

                                     ADDITIONAL COUNTS OF CONVICTION
Title & Section             Nature of Offense                                    Offense Ended             Count
18:1956(a)(1)(A)(i)         Money Laundering -Promotion                          8/9/2018                  103sss
AO 245C (Rev. 09/19)Case
                     Amended2:18-cr-00358-TFM-JTA
                              Judgment in a Criminal Case     Document 290 Filed 02/03/21 Page 3 of 10
                     Sheet 2 — Imprisonment                                                              (NOTE: Identify Changes with Asterisks (*))
                                                                                                  Judgment — Page         3       of        10
DEFENDANT:                RICHARD A. STEHL
CASE NUMBER:              2:18-CR358-TFM-01

                                                           IMPRISONMENT

      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
180 Months. This sentence consists of 60 months on Counts lsss-18sss, 22sss-23sss, 25sss, 31sss, 33sss, 42sss-43sss,
49sss, 64sss, 68sss, 83sss-85sss, 88sss, 92sss, and 94sss; 120 months as to Counts 19sss-21sss, 24sss, 26sss-30sss,
35sss, 44sss-48sss, 50sss-61sss, 86sss, 93sss, 95sss, 97sss, and 98sss; and 180 months as to Counts 32sss, 34sss,

      The court makes the following recommendations to the Bureau of Prisons:




      The defendant is remanded to the custody of the United States Marshal.

      The defendant shall surrender to the United States Marshal for this district:
          at                                        a.m.              p.m.   on                                       .
          as notified by the United States Marshal.

      The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          before 2 p.m. on                                              .
          as notified by the United States Marshal.
          as notified by the Probation or Pretrial Services Office.



                                                                 RETURN
I have executed this judgment as follows:




     Defendant delivered on                                                         to

at                                                  with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                        By
                                                                                              DEPUTY UNITED STATES MARSHAL
AO 245C (Rev. 09/19)Case
                     Amended2:18-cr-00358-TFM-JTA
                              Judgment in a Criminal Case   Document 290 Filed 02/03/21 Page 4 of 10
                     Sheet 2A — Imprisonment                                                            (NOTE: Identify Changes with Asterisks (*))
                                                                                               Judgment—Page           4         of        10
DEFENDANT:             RICHARD A. STEHL
CASE NUMBER:           2:18-CR-358-TFM

                                       ADDITIONAL IMPRISONMENT TERMS
36sss-40sss, 62sss-63sss, 65sss-67sss, 69sss-82sss, 87sss, 89sss-91sss, 99sss-103sss. All such counts to run concurrently.
 AO 245C (Rev. 09/19)Case
                      Amended2:18-cr-00358-TFM-JTA
                               Judgment in a Criminal Case     Document 290 Filed 02/03/21 Page 5 of 10
                      Sheet 3 — Supervised Release                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                        Judgment—Page       5       of        10
DEFENDANT:               RICHARD A. STEHL
CASE NUMBER:             2:18-CR-358-TFM
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
3 Years. This term consists of 3 years on all counts lsss-40sss, 42sss-95sss and 97sss-103sss, all terms to run
concurrently




                                                  MANDATORY CONDITIONS
1.       You must not commit another federal, state or local crime.
2.       You must not unlawfully possess a controlled substance.
3.       You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
         imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
               substance abuse. (check if applicable)
4.       You must make restitution in accordance with 18 U.S.C. § 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.       You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached page.
AO 245C (Rev. 09/19)Case
                     Amended2:18-cr-00358-TFM-JTA
                              Judgment in a Criminal Case      Document 290 Filed 02/03/21 Page 6 of 10
                     Sheet 3A — Supervised Release
                                                                                                       Judgment—Page       6     of   10
DEFENDANT:                  RCHARD A. STEHL
CASE NUMBER:                2:18-CR-358-TFM

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
      court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
      aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
      you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
      confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.


U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

Defendant's Signature                                                                              Date
AO 245C (Rev. 09/19)Case
                     Amended2:18-cr-00358-TFM-JTA
                              Judgment in a Criminal Case   Document 290 Filed 02/03/21 Page 7 of 10
                     Sheet 3D — Supervised Release                                               (NOTE: Identify Changes with Asterisks (*))
                                                                                          Judgment—Page         7         of        10
DEFENDANT:            RICHARD A. STEHL
CASE NUMBER:          2:18-CR-358-TFM

                                     SPECIAL CONDITIONS OF SUPERVISION
1. The defendant shall provide the probation officer any requested financial information.

2. The defendant shall not obtain new credit without approval of the Court, unless in compliance with the payment
schedule.

3. The defendant shall submit to a search of his person, residence, office or vehicle pursuant to the search policy of this
Court.
AO 245C (Rev. 09/19) Case
                      Amended 2:18-cr-00358-TFM-JTA
                               Judgment in a Criminal Case      Document 290 Filed 02/03/21 Page 8 of 10
                      Sheet 5 — Criminal Monetary Penalties                                                (NOTE: Identify Changes with Asterisks (*))
                                                                                                  Judgment — Page     8        of         10
DEFENDANT:            RICHARD A. STEHL
CASE NUMBER:          2:18-CR-358-TFM
                                           CRIMINAL MONETARY PENALTIES
    The defendant must pay the following total criminal monetary penalties under the schedule of payments on Sheet 6.
                   Assessment              Restitution                  Fine                    AVAA Assessment*              JVTA Assessment**
TOTALS          $ 10,100.00            $ 680,566.56                 $                       $                             $

    The determination of restitution is deferred until              . An Amended Judgment in a Criminal Case (AO 245C) will be
    entered after such determination.

    The defendant shall make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
    the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
    before the United States is paid.

Name of Payee                           Total Loss***                          Restitution Ordered                  Priority or Percentage
BLUE CROSS BLUE                                                                            $358,351.82
SHIELD OF AL

THE CENTERS FOR                                                                           $170,214.74
MEDICARE AND
MEDICAID SERVICES
PART B

THE CENTERS FOR                                                                           $152,000.00
MEDICARE AND
MEDICAID SERVICES
PART D




TOTALS                          $                                        $                $680,566.56


    Restitution amount ordered pursuant to plea agreement $

    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
    fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
    to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

    The court determined that the defendant does not have the ability to pay interest, and it is ordered that:
        the interest requirement is waived for           fine           restitution.

        the interest requirement for the         fine               restitution is modified as follows:



* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245C (Rev. 09/19) Case
                      Amended 2:18-cr-00358-TFM-JTA
                               Judgment in a Criminal Case    Document 290 Filed 02/03/21 Page 9 of 10
                      Sheet 6 — Schedule of Payments                                                         (NOTE: Identify Changes with Asterisks (*))
                                                                                                         Judgment — Page       9     of         10
DEFENDANT:               RICHARD A. STEHL
CASE NUMBER:             2:18-CR-358-TFM

                                                  SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties shall be due as follows:

A         Lump sum payment of $       690,666.56            due immediately, balance due

              not later than                                    , or
              in accordance with       C,           D,           E, or        F below; or

B         Payment to begin immediately (may be combined with             C,          D, or           F below); or

C         Payment in equal                  (e.g., weekly, monthly, quarterly) installments of                          over a period of
                     (e.g., months or years), to commence                   (e.g., 30 or 60 days) after the date of this judgment; or

D         Payment in equal                   (e.g., weekly, monthly, quarterly) installments of                         over a period of
                      (e.g., months or years), to commence                   (e.g., 30 or 60 days) after release from imprisonment to a
          term of supervision; or

E         Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
          imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F          Special instructions regarding the payment of criminal monetary penalties:
           You shall pay restitution in the amount of $680.566.56 which is due immediately. Any remaining balance at the start of
           supervision shall be paid at the rate $1,000.00 per month. You shall pay to the U.S. District Court Clerk a special
           assessment fee of $10,100.00 which is due immediately. All criminal monetary payments shall be paid to the Clerk,
           United States District Court, One Church Street, Montgomery, AL 36104.


Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.




     Joint and Several

     Case Number
     Defendant and Co-Defendant Names                                                Joint and Several                  Corresponding Payee,
     (including defendant number)                   Total Amount                         Amount                            if appropriate.




     The defendant shall pay the cost of prosecution.

     The defendant shall pay the following court cost(s):

     The defendant shall forfeit the defendant’s interest in the following property to the United States:
     CURRENCY$377,434.18 representing remaining funds as a result of the liquidation of Charles Schwab Acct.xxxx-1414;


Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment, (5)
fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of prosecution
and court costs.
                   Case
AO 245C (Rev. 09/19)       2:18-cr-00358-TFM-JTA
                     Amended  Judgment in a Criminal Case   Document 290 Filed 02/03/21 Page 10 of 10
                     Sheet 6B — Schedule of Payments                                      (NOTE: Identify Changes with Asterisks (*))

                                                                                       Judgment—Page       10      of        10
DEFENDANT:              RICHARD A. STEHL
CASE NUMBER:            2:18-CR-358-TFM

                                       ADDITIONAL FORFEITED PROPERTY
REAL PROPERTY201 Winton M. Blount Loop, Montgomery, Alabama, more particularly described as follows: Lot 1, in
Block B, according to the Map of Mitylene Office Park Plat No. 1, as said Map appears of record in the Office
of the Judge of Probate of Motgomery County, Alabama, in Plat Book 45, at page 139 and 7248 Brisbane Place,
Montgomery, Alabama, more particularly described as follows:Lot 12, Block JJ of Wynlakes Phase II, Plat No. 10, as the Map
thereof appears of record in the Office of the Judge of Probate of Montgomery
County, Alabama, in Plat Book 46, at Page 72.
